468 F.2d 625
Rayfield BAKER, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections,State of Florida, Respondent-Appellee.
No. 72-2169 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 14, 1972.

Before WISDOM, GODBOLD and RONEY, Circuit Judges.
PER CURIAM:


1
Affirmed. See Local Rule 21.1  The appellant has failed to exhaust his state remedies.



*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966